Citation Nr: 0839579	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpern and Mark Bean


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  

The matter of a higher initial rating for PTSD comes to the 
Board of Veterans' Appeals (Board) from January 1999 and 
September 2005 rating decisions by a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in September 2005, a statement of the case was 
issued in March 2006, and a substantive appeal was received 
in March 2006.  The September 2005 rating decision addressed 
several issues, but the substantive appeal received in March 
2006 only listed the PTSD issue.  

The matter of TDIU comes to the Board from a June 2007 rating 
decision by a VA RO.  A notice of disagreement was received 
in August 2007, a statement of the case was issued in 
November 2007, and a substantive appeal was received in 
November 2007.  


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  The veteran's TDIU claim presents such an exceptional or 
unusual disability picture so as to render impractical the 
application of regular schedular standards for the time 
relevant to the current appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2007).

2.  The schedular criteria for TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.341(a), 4.1, 4.15, 4.16(a) (2007).  

3.  The disability picture presented by the veteran's TDIU 
claim warrants referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16(b) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  With regard to the PTSD issue, the notification 
obligation in this case was accomplished by way of a letter 
from the RO to the veteran dated in April 2005.  While this 
notice does not provide any information concerning the 
effective date that could be assigned should increased rating 
be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
since this decision affirms the RO's denial of increased 
rating, the veteran is not prejudiced by the failure to 
provide him that further information.

In this case, a pre-adjudicatory RO letter in March 2007 
advised the veteran of the types of evidence or information 
deemed necessary to substantiate his TDIU claim, the relative 
duties upon himself and VA in developing his claim, and that 
his disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran was provided substantially 
compliant VCAA notice prior to the initial adjudication of 
his claims.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable to the PTSD 
claim.  

The Board is cognizant that a TDIU claim is a type of 
increased rating claim, and that certain notice requirements 
pertain to increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008).  The dispositive issue in 
this case concerns whether the veteran is medically incapable 
of obtaining and maintaining substantially gainful employment 
due to his service connected disabilities, notice of which 
was provided in the pre-adjudicatory VCAA notice.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran's post-
service VA and private medical records are on file, as are 
several VA examination reports with regard to the issue of 
PTSD.  There is no indication of relevant, outstanding 
records which would support the appellant's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  VA has provided the 
veteran with examinations to determine the current nature and 
severity of his service-connected PTSD.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Higher Initial Rating for PTSD

Criteria & Analysis

A January 1999 rating decision granted service connection for 
PTSD and assigned a 50 percent disability rating effective 
June 8, 1998 under Diagnostic Code 9411.  The veteran 
expressed disagreement with that initial evaluation.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under Diagnostic Code 9411, the criteria for mental 
disorders, including PTSD, is as follows:

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran underwent a VA examination in July 1998.  He 
reported difficulties with irritability and anger, and this 
caused significant problems in the past as he became quite 
upset if he felt that he was treated poorly, and he had 
resigned from positions or ultimately been fired on occasion.  
He stated that he avoided being around people and did not 
trust them.  

Upon mental status examination, the veteran had quite 
significant underlying tension and irritability.  He also 
acknowledged some difficulty with discouragement and 
depression, and stated that his level of depression varied 
from a level of 5 to 8-9 on a scale of 1-10, with 10 being 
the most severe one might be depressed.  He had episodic 
serious suicidal thoughts at times.  The examiner diagnosed 
chronic PTSD, moderately severe to severe in nature and 
assessed a GAF score of 55.  

The veteran underwent another VA examination in July 2005.  
He stated that he had to quit employment at a retail hardware 
store in December 2004 due to problems with anger, 
concentration, and sleep disturbance.  He reported that he 
went back to work part-time.  He stated that he generally got 
along with customers and others, and his major problem was 
with fellow workers and supervisors.  He stated that his 
first marriage ended in divorce in 1976 after 5 years due to 
communication problems and impaired relationships.  He 
remarried in 1978 and has remained married.  The marriage 
improved over the years.  He stated that he and his wife 
communicated well.  

Upon mental status examination, the veteran had clear speech.  
Thought processes were logical, goal directed, and normal 
speed.  There was no evidence of psychosis or organic 
impairment.  His major problems were in the area of anger and 
depression.  He was not suicidal.  The examiner continued the 
diagnosis of PTSD and assessed a GAF score of 65.  It was 
estimated that the veteran had moderate to severe 
occupational impairment.  Social impairment was estimated as 
mild to moderate.  

Private medical records from Dr. J.D. dated in August 2005 
reflect that Dr. J.D. provided individual psychotherapy for 
the veteran since March 1998.  The veteran was struggling 
with the effects of occupational stress even working part-
time.  He was generally very anxious and agitated.  He had 
intrusive thoughts of suicide without planning and intent.  
He had very labile emotions with rage episodes, irritability 
and prolonged periods of emotional numbness.  His history of 
anger outbursts and episodes of barely controlled rage have 
occurred at work, at home and in public settings.  The 
effects of destabilizing symptoms of PTSD have resulted in 
loss of emotional contact and intimacy in the veteran's 
marriage and family life.  He had no close friends and was 
generally socially isolated.  Social stresses at work 
resulted in powerful emotional responses that resulted in 
disciplinary action, loss of work and historically, being 
fired from the job or quitting the job.  Dr. J.D. stated that 
the veteran would be appropriately rated at 70 percent for 
PTSD and recurring episodes of major depression that are 
secondary to and follow PTSD symptom activation.  The veteran 
continued to have suicidal ideation and represented a risk to 
self and others.  He was working part-time, but was 
struggling with the effects of work stress.  PTSD symptoms 
were aggravated by work and he responded by becoming 
increasingly socially isolated, emotionally distant and self-
medicating with alcohol.  His prognosis for sustaining 
gainful employment was poor.  Dr. J.D. diagnosed chronic and 
severe PTSD and assessed a GAF score of 48.  

Private treatment records from Dr. J.D. dated in June 2007 
reflect that his symptoms worsened since the August 2005 
report.  The veteran was increasingly reactive to stress at 
work, resulting in conflict with coworkers, deepening anxiety 
generally about work and specifically about anger responses 
toward customers.  He was increasingly paranoid in thought 
assuming negative intent in others, particularly coworkers.  
Depression symptoms following PTSD symptom activation 
worsened.  These symptoms included suicidal ideation without 
any specific planning or suicidal intent.  The symptom was 
mainly feelings of hopelessness and a desire to not be living 
a tortured, meaningless, frustrating life.  His emotions were 
increasingly labile with rage responses at home, frequent 
anger, crying alone at home or in his car.  He had homicidal 
ideation concerning a coworker and a neighbor, again without 
action or intent.  There was an evident general deterioration 
of his emotional and physical health.  He appeared haggard 
and gaunt.  He became nearly totally isolated at home.  
Conflicts with his children escalated.  He had no contact 
with friends or other social interaction outside of 
contentious family interaction.  His marriage was becoming 
somewhat strained.  Dr. J.D. recommended that the veteran 
terminate his part-time employment.  Dr. J.D. continued the 
diagnosis of chronic, severe PTSD.  Dr. J.D. reiterated that 
the veteran would be appropriately rated at 70 percent for 
PTSD and recurring episodes of major depression that are 
secondary to and follow PTSD symptom activation.  Dr. J.D. 
assessed a GAF score of 48.  

The veteran underwent another VA examination in January 2008.  
He reported anxiety, self-isolation, an inability to make or 
keep friends, and chronic anger.  He stated that the symptoms 
described occurred constantly and he had no relationships 
with others, except for his wife, due to the symptoms.  He 
claimed that he could not relate to people anymore.  He 
reported that he could not work due to his symptoms.  He 
stated that he had not been working for a year because he was 
mentally incapable of working.  

Upon mental status examination, the veteran was oriented 
within normal limits.  Appearance and hygiene were 
appropriate.  Behavior was grossly inappropriate with 
examples of agitation and extreme anger and irritability.  
Affect and mood were abnormal with impaired impulse control, 
some unprovoked irritability and periods of violence, which 
affected motivation by decreasing his motivation to 
participate in activities.  He stated that he could not "put 
up with people anymore."  He denied becoming physically 
violent.  Instead, he stated that he could become verbally 
abusive which affected mood by increasing his depression and 
negative emotion.  He claimed that he was very angry and 
disappointed with people in general.  He reported that he 
felt depressed and bored during the day.  Communication was 
within normal limits.  There was abnormal speech which 
occurred intermittently and was laced with anger and 
resentment.  The speech was not circumstantial circumlocutory 
speech, stereotypical speech, illogical obscure speech, 
irrelevant speech or pressured speech.  Concentration was 
within normal limits.  Panic attacks were absent.  There was 
no history of delusions or hallucinations, and delusions, 
hallucinations, and obsessional rituals were absent.  Thought 
processes were appropriate.  Judgment was not impaired.  
Abstract thinking was normal.  Memory was mildly impaired and 
included forgetting names, directions, and recent events.  
Suicidal and homicidal ideation were absent.  The examiner 
continued the PTSD diagnosis and assessed a GAF score of 60.  
The examiner noted that it appeared that the veteran's 
unemployment was secondary to his mental disorder in that his 
symptoms prevented him from successfully functioning with 
other people (co-workers and customers).  The veteran was 
unable to establish and maintain effective work/school and 
social relationships because he had a great deal of anger and 
resentment as well as severe depression.  He was able to 
maintain effective family role functioning.  

After considering the totality of the evidence in this case, 
it is clear that the veteran suffers mild to moderate PTSD 
impairment, and the veteran has already been assigned a 50 
percent rating in recognition of such impairment.  However, 
the regulatory criteria for a rating greater than 50 percent 
have not been met. 

The veteran has not been noted to have such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  For example, the July 2005 VA examiner noted that 
the veteran had clear speech.  The January 2008 VA examiner 
noted that the veteran was oriented within normal limits.  
Although Dr. J.D. stated that the veteran appeared haggard 
and gaunt in June 2007, the January 2008 VA examiner noted 
that appearance and hygiene were appropriate.  

On the other hand, the veteran exhibited depression and 
anxiety, which is reflected in the July 1998 VA examination 
report.  Although Dr. J.D. noted suicidal ideation in the 
August 2005 report, the January 2008 VA examiner found 
suicidal ideation to be absent.  The veteran also exhibited 
impaired impulse control and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  For example, the January 2008 VA examiner noted 
that he had impaired impulse control.  Moreover, the veteran 
has shown an inability to establish and maintain effective 
work/school and social relationships.  However, the January 
2008 VA examiner noted that the veteran was able to maintain 
effective family role functioning.  

The evidence does suggest that the veteran has some symptoms 
listed under the criteria for a rating greater than 50 
percent, such as depression, impaired impulse control, and an 
inability to establish and maintain effective relationships.  
However, the majority of reported PTSD symptoms are fully 
contemplated by the existing 50 percent rating.  The Board is 
unable to find that the PTSD disability picture more nearly 
approximates the criteria for the next higher rating of 70 
percent at any time during the period covered by this appeal.  
Fenderson.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by the currently 
assigned 50 percent rating.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

TDIU- Schedular

Criteria & Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The veteran here is service-connected for PTSD, evaluated as 
50 percent disabling.  As such, he fails to meet the 
threshold requirements under 38 C.F.R. § 4.16(a).  
However, the Board must still consider whether the competent 
evidence otherwise demonstrates that the veteran is unable to 
secure or follow a substantially gainful occupation.  If such 
is shown, then the case would be referred to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).

TDIU- Extraschedular

Notwithstanding the above, it is the policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2007).  Thus, as noted above, if a veteran 
fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), 
as here, an extraschedular rating is for consideration where 
the veteran is unemployable due to service-connected 
disability.  38 C.F.R. § 4.16(b) (2007).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); VAOPGCPREC 6-96 (providing that remand 
rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  The Court has also stated that when the 
Board has purported to grant an extraschedular rating, the 
claim must then be sent by the Board to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance."  Floyd, 9 Vet. App. at 95.  

As noted above, the veteran underwent a VA examination in 
July 2005.  The examiner found that the veteran had moderate 
to severe occupational impairment.  Private medical records 
from Dr. J.D. dated in June 2007 reflect that he  recommended 
that the veteran terminate his part-time employment.  The 
veteran underwent another VA examination in January 2008.  
The examiner stated that the veteran was unable to establish 
and maintain effective work/school and social relationships 
because he had a great deal of anger and resentment, as well 
as severe depression.  

In light of the foregoing, the Board finds the veteran's 
claim for a TDIU presents such an exceptional or unusual 
disability picture so as to warrant extraschedular 
consideration.  


ORDER

A higher initial rating for service-connected PTSD is not 
warranted.  

Entitlement to a TDIU on a schedular basis is not warranted.  

The veteran's TDIU claim warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating, and the appeal is granted to this 
extent.  


REMAND

For reasons explained above, the Board finds that the 
veteran's TDIU claim should be referred for extraschedular 
rating consideration.  



Accordingly, the case is REMANDED for the following actions:

1.  After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating 
for the veteran's TDIU claim, pursuant to 
the provisions of 38 C.F.R. § 3.321(b) 
and/or 38 C.F.R. § 4.16(b).  

Actions taken thereafter should proceed 
in accordance with the directives of the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service.  

2.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


